DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the second shield electrode" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US Publication 2018/0374646) in view of Taniguchi et al. (US Publication 2016/0381802).
In re claim 1, Ward discloses a broadband multilayer ceramic capacitor (10 – Figure 1, ¶39) having a first end (34 – Figure 1, ¶21) and a second end (36 – Figure 1, ¶21) that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction (front and back surfaces not shown in Figure 1), the lateral direction and longitudinal direction each being perpendicular to a Z-direction, the broadband multilayer ceramic capacitor comprising: 
a monolithic body comprising a plurality of dielectric layers (22 – Figure 1, ¶26); 
a first external terminal (12 – Figure 1, ¶28) disposed along the first end (34 – Figure 1); 
a second external terminal (14 – Figure 1, ¶22) disposed along the second end (36 – Figure 1); 
a plurality of active electrodes (24 – Figure 1, ¶19) arranged within the monolithic body and parallel with the longitudinal direction (Figure 1); and 
at least one shield electrode (50a – Figure 6, ¶28) arranged within the monolithic body and parallel with the longitudinal direction (Figure 1, Figure 6)
Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits: 
a first insertion loss value at a test frequency and in a first orientation relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor is parallel with the mounting surface, the test frequency being greater than about 2 GHz; and 
a second insertion loss value at about the test frequency in a second orientation relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor is parallel with the mounting surface and the broadband multilayer ceramic capacitor is rotated 90 degrees or more about the longitudinal direction with respect to the first orientation, and wherein the second insertion loss value differs from the first insertion loss value by at least about 0.3 dB.

a second insertion loss value at about the test frequency in a second orientation (See Figure 8, Figure 9) relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor (10 – Figure 8, Figure 9) is parallel with the mounting surface (102 – Figure 8, Figure 9) and the broadband multilayer ceramic capacitor is rotated 90 degrees or more about the longitudinal direction with respect to the first orientation (See Figure 8, Figure 9) (¶74-76). 
Taniguchi does  not explicitly disclose wherein the second insertion loss value differs from the first insertion loss value by at least about 0.3 dB. However, Taniguchi discloses adjusting the dimension of a width thickness, dimension of a lamination thickness, and electrostatic capacitance affects the insertion loss (¶19, ¶69-77, ¶79-82, ¶105, ¶127, Table 1). It would have been obvious to a person having ordinary skill in the art to adjust the dimensions and electrostatic capacitance as described by Taniguchi to achieve a desired insertion loss value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 2, Ward in view of Taniguchi discloses The broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the plurality of active electrodes are parallel with the mounting surface in the first orientation.
	Taniguchi discloses the plurality of active electrodes (16a, 16b – Figure 8, ¶35) are parallel with the mounting surface (102 – Figure 8) in the first orientation (Figure 8).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structure as described by Taniguchi to achieve a desired insertion loss and signal integrity. 
In re claim 3, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein, in the second orientation relative to the mounting surface, the multilayer ceramic 33AVX-958 (805) capacitor is rotated 180 degrees about the longitudinal direction with respect to the first orientation relative to the mounting surface. However, Taniguchi discloses adjusting the dimension of a width thickness, dimension of a lamination thickness, and electrostatic capacitance affects the insertion loss (¶19, ¶69-77, ¶79-82, ¶105, ¶127, Table 1). It would have been obvious to a person having ordinary skill in the art to adjust the dimensions and electrostatic capacitance as described by Taniguchi to achieve a desired insertion loss value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 4, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein, in the second orientation relative to the mounting surface, the multilayer ceramic capacitor is rotated 90 degrees about the longitudinal direction with respect to the first orientation relative to the mounting surface.
	Taniguchi discloses in the second orientation relative to the mounting surface (See Figure 9), the multilayer ceramic capacitor (10 – Figure 9) is rotated 90 degrees about the longitudinal direction with respect to the first orientation (See Figure 8) relative to the mounting surface (See Figure 9).
It would have been obvious to a person having ordinary skill in the art to adjust the dimensions and electrostatic capacitance as described by Taniguchi to achieve a desired insertion loss value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 10, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose in the first orientation, the at least one shield electrode is closer to the mounting surface in the Z-direction than the plurality of active electrodes.
Taniguchi discloses in the first orientation, the at least one shield electrode (17b – Figure 8, ¶42) is closer to the mounting surface in the Z-direction than the plurality of active electrodes (16a, 16b – Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structure as described by Taniguchi to achieve a desired insertion loss and signal integrity.
In re claim 11, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward further discloses wherein, in the first orientation, the broadband multilayer ceramic capacitor (10 – Figure 1) is free of shield electrodes above the plurality of active electrode layers  (24 – Figure 1)in the Z-direction (See Figure 1).
In re claim 12, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward further discloses wherein, in the first orientation, the broadband multilayer ceramic capacitor (10 – Figure 1) is free of shield 34AVX-958 (805)electrodes above a lowest electrode layer of the plurality of active electrode layers (bottommost 24 – Figure 1) in the Z-direction (see Figure 1).
In re claim 19¸Ward discloses a method of forming a broadband multilayer ceramic capacitor (10 – Figure 1), the method comprising: 
forming a plurality of active electrodes (24 – Figure 1) on a plurality of active electrode layers (See Figure 1); and 
forming at least one shield electrode (50 – Figure 1) on at least one shield electrode layer (See Figure 1), the first shield electrode extending to a first end of a monolithic body of the capacitor (left surface of 10 – Figure 1); 

Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits: a first insertion loss value at a test frequency and in a first orientation relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor is parallel with the mounting surface, the test frequency being greater than about 2 GHz and; 
and a second insertion loss value at about the test frequency in a second orientation relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor is parallel with the mounting surface and the broadband multilayer ceramic capacitor is rotated 90 degrees or more about the longitudinal direction with respect to the first orientation, and wherein the second insertion loss value differs from the first insertion loss value by at least about 0.3 dB.
Taniguchi discloses a first insertion loss value at a test frequency in a first orientation relative to a mounting surface (102 – Figure 8, Figure 9, ¶70) in which the longitudinal of the multilayer ceramic capacitor (10 –Figure 8, Figure 9, ¶34) is parallel with the mounting surface, the test frequency being greater than about 2 GHz (¶71); and
a second insertion loss value at about the test frequency in a second orientation (See Figure 8, Figure 9) relative to the mounting surface in which the longitudinal direction of the multilayer ceramic capacitor (10 – Figure 8, Figure 9) is parallel with the mounting surface (102 – Figure 8, Figure 9) and the broadband multilayer ceramic capacitor is rotated 90 degrees or more about the longitudinal direction with respect to the first orientation (See Figure 8, Figure 9) (¶74-76). 
Taniguchi does  not explicitly disclose wherein the second insertion loss value differs from the first insertion loss value by at least about 0.3 dB. However, Taniguchi discloses In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5-9, 13, 15-16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US Publication 2018/0374646) in view of Taniguchi et al. (US Publication 2016/0381802) and in further view of Ritter et al. (US Publication 2010/0039749).
In re claim 5, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits an insertion loss in the first orientation that is greater than about -0.4 dB at about 10 GHz.
Ritter discloses an insertion loss in the first orientation that is greater than about -0.4 dB at about 10 GHz (¶67, Figure 6C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structural features as described by Ritter to achieve a device of desired insertion loss and signal integrity. 
In re claim 6, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits an insertion loss in the first orientation that is greater than about -0.4 dB at about 20 GHz.
Ritter discloses an insertion loss in the first orientation that is greater than about -0.4 dB at about 20 GHz (¶67, Figure 6C).

In re claim 7, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits an insertion loss in the first orientation that is greater than about -0.45 dB at about 30 GHz.
Ritter discloses an insertion loss in the first orientation that is greater than about -0.45 dB at about 30 GHz (¶67, Figure 6C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structural features as described by Ritter to achieve a device of desired insertion loss and signal integrity. 
In re claim 8, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the broadband multilayer ceramic capacitor exhibits an insertion loss in the first orientation that is greater than about -0.05 dB to about  
-0.4 dB at from about 5 GHz to about 20 GHz.
Ritter discloses an insertion loss in the first orientation that is greater than about -0.05 dB to about  
-0.4 dB at from about 5 GHz to about 20 GHz (¶67, Figure 6C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structural features as described by Ritter to achieve a device of desired insertion loss and signal integrity. 
In re claim 9, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the broadband 
-0.5 dB at from about 20 GHz to about 40 GHz.
Ritter discloses an insertion loss in the first orientation that is greater than about -0.05 dB to about  -0.5 dB at from about 20 GHz to about 40 GHz (¶67, Figure 6C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structural features as described by Ritter to achieve a device of desired insertion loss and signal integrity. 
In re claim 13, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward further discloses the at least one shield electrode comprises: 
a first shield electrode (50b – Figure 1) that is parallel with the longitudinal direction (Figure 1), the first shield electrode connected with the first external terminal (12 – Figure 1)
Ward does not disclose the first shield electrode having a first longitudinal edge aligned with the lateral direction and facing away from the first external terminal, wherein the first shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the first external terminal, and wherein the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by a shield electrode offset distance; and a second shield electrode connected with the second external terminal, the second shield electrode being approximately aligned with the first shield electrode in the Z-direction.
Ritter discloses a first shield electrode (270 – Figure 8C, ¶76) having a first longitudinal edge (furthest edge of the C-Shaped electrode 270 – Figure 8C) aligned with the lateral direction and facing away from the first external terminal (296 – Figure 10B, ¶81), wherein the first shield electrode has a second longitudinal edge aligned (edge of 270 not aligned with the first longitudinal edge – Figure 8C) with the lateral direction and facing away from the first external terminal (296 – Figure 10B), and wherein the second longitudinal edge is offset in the 
a second shield electrode (280 – Figure 8C, ¶76) connected with the second external terminal (297 – Figure 10B, ¶81), the second shield electrode being approximately aligned with the first shield electrode in the Z-direction (Figure 8C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the C-shaped shield electrodes as described by Ritter to provide for improved adhesion of the external electrode while reducing manufacturing cost.
In re claim 15, Ward in view of Taniguchi discloses the broadband multilayer ceramic capacitor of claim 1, as explained above. Ward does not disclose wherein the second shield electrode has a first longitudinal edge aligned with the lateral direction and facing away from the second external terminal, wherein the second shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the second external terminal, and wherein the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by approximately the shield electrode offset distance.
Ritter discloses wherein the second shield electrode (280 – Figure 8C, ¶76) has a first longitudinal edge (furthest edge of the C-Shaped electrode 280 – Figure 8C) aligned with the lateral direction and facing away from the second external terminal, wherein the second shield electrode has a second longitudinal edge (edge of 280 not aligned with the first longitudinal edge – Figure 8C) aligned with the lateral direction and facing away from the second external terminal, and wherein the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by approximately the shield electrode offset distance (Figure 8C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the C-shaped shield electrodes as described by Ritter to provide for improved adhesion of the external electrode while reducing manufacturing cost.
In re claim 16, Ward in view of Taniguchi and in further view of Ritter discloses the broadband multilayer ceramic capacitor of claim 15, as explained above. Ward does not disclose wherein a first shield gap distance is formed in the longitudinal direction between the first longitudinal edge of the first shield electrode and the first longitudinal edge of the second shield electrode.
Ritter discloses a first shield gap distance is formed in the longitudinal direction between the first longitudinal edge (furthest edge of the C-Shaped electrode 270 – Figure 8C) of the first shield electrode (270 – Figure 8C) and the first longitudinal edge (furthest edge of the C-Shaped electrode 280 – Figure 8C) of the second shield electrode (280 – Figure 8C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the C-shaped shield electrodes as described by Ritter to provide for improved adhesion of the external electrode while reducing manufacturing cost.
In re claim 18, Ward in view of Taniguchi and in further view of Ritter discloses the broadband multilayer ceramic capacitor of claim 15, as explained above. Ward does not disclose a second shield gap distance is formed in the longitudinal direction between the second longitudinal edge of the first shield electrode and the second longitudinal edge of the second shield electrode.
Ritter discloses a second shield gap distance is formed in the longitudinal direction between the second longitudinal edge (edge of 270 not aligned with the first longitudinal edge – Figure 8C) of the first shield electrode (270 – Figure 8C) and the second longitudinal edge (edge of 280 not aligned with the first longitudinal edge – Figure 8C) of the second shield electrode (280 – Figure 8C).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the C-shaped shield electrodes as described by Ritter to provide for improved adhesion of the external electrode while reducing manufacturing cost.


Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a ratio of the capacitor length to the longitudinal offset of either shield electrode, which is defined as an offset distance between a first longitudinal edge and second longitudinal edge of each shield electrode, is greater than about 2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848